                     Case 2:19-cv-01784-GMN-NJK Document 48 Filed 05/19/21 Page 1 of 5



                1    LISA A. MCCLANE, ESQ.
                     Nevada Bar No. 10139
                2    JACKSON LEWIS P.C.
                     300 S. Fourth Street, Suite 900
                3    Las Vegas, Nevada 89101
                     Tel: (702) 921-2460
                4    Fax: (702) 921-2461
                     E-Mail: lisa.mcclane@jacksonlewis.com
                5
                     Attorneys for Defendant
                6    Pro-Vigil, Inc.
                7

                8                                 UNITED STATES DISTRICT COURT

                9                                          DISTRICT OF NEVADA
              10

              11     JULIUS CZUDAR,                                   Case No.: 2:19-cv-01784-GMN-NJK
              12                    Plaintiff,
                                                                      STIPULATION AND ORDER TO
              13             vs.                                      EXTEND DISCOVERY AND
                                                                      DISPOSITIVE MOTION
              14     PRO-VIGIL, INC., a foreign Corporation           DEADLINES
                     headquartered in Texas,
              15
                                    Defendant.                        (Sixth Request)
              16

              17             IT IS HEREBY STIPULATED by and between Plaintiff Julius Czudar (“Plaintiff”),
              18     through his counsel Mullins & Trenchak, Attorneys at Law, and Defendant Pro-Vigil, Inc.,
              19     (“Defendant”) and (collectively referred to as the “Parties”), by and through their respective counsel
              20     of record, hereby stipulate to extend the deadline to complete discovery and file dispositive motions
              21     in this case, and agree as follows:
              22             1.      On February 28, 2020, this Court entered an Order granting the parties first request
              23     to extend the Discovery Plan and Scheduling Order. [ECF #21]
              24             2.      On July 23, 2020, this Court entered an Order granting the parties second request
              25     for extension and extended all Discovery Deadlines by 120 days. [ECF #34]
              26             3.      On November 23, 2021, this Court entered an Order granting the parties third
              27     request to extend the Discovery Plan and Scheduling Order [ECF No. 38]
              28
JACKSON LEWIS P.C.
    LAS VEGAS
                     Case 2:19-cv-01784-GMN-NJK Document 48 Filed 05/19/21 Page 2 of 5



                1            4.     On February 18, 2021, this Court entered an Order granting the parties fourth request

                2    to extend the Discovery Plan and Scheduling Order [ECF No. 43]

                3            5.     On April 26, 2021, this Court entered an Order granting the parties fifth request to

                4    extend the Discovery Plan and Scheduling Order [ECF No. 47]

                5            6.     This is the sixth request by the parties to amend the Court’s February 28, 2020

                6    Scheduling Order.

                7            7.     The parties stipulated and agreed to extend the discovery and dispositive motion

                8    deadlines for thirty (30) days as necessary to allow for completion of witness depositions.

                9            8.     The parties have been diligent but given the pandemic there have been mandated

              10     closures, witnesses are unavailable and/or have limited availability, there has been remote and/or

              11     limited access to information, and counsel for the parties have both had medical issues.

              12             9.     Plaintiff’s Counsel’s office had a case of Covid-19 on his staff which necessitated a

              13     second shutdown of his business operations which followed the initial shutdown.

              14             10.    The parties were forced to continue the initial ENE session because Plaintiff’s

              15     Counsel was hospitalized for four (4) days with shortness of breath.

              16             11.    The ENE session was extended until May 20, 2020, in an attempt to resolve the

              17     underlying lawsuit without necessitating the need for further litigation.

              18             12.    Plaintiff’s Counsel had surgery on September 3, 2020.

              19             13.    The surgery left Counsel in a cast for nine (9) weeks.

              20             14.    Plaintiff’s Counsel was unable to walk without the assistance of crutches through

              21     the month of December, 2020.

              22             15.    This unforeseen medical emergency created additional delays in answering written

              23     discovery and working with Plaintiff.

              24             16.     Plaintiff’s Counsel was forced to close his office in December once again because

              25     of a positive Covid-19 test by someone that lives in his home.

              26             17.    Plaintiff’s Counsel suffered delays in his other litigation and the immediate case at

              27     hand.

              28

JACKSON LEWIS P.C.
    LAS VEGAS                                                          2
                     Case 2:19-cv-01784-GMN-NJK Document 48 Filed 05/19/21 Page 3 of 5



                1           18.     Defendant scheduled the deposition of Plaintiff to occur on April 30, 2021.

                2    However the deposition had to be postponed as Plaintiff tested positive for Covid and has just

                3    recently tested negative.

                4           19.     Plaintiff anticipates taking the deposition of Jeremy White and Megan Berg, but due

                5    to his illness was not able to participate in the deposition as anticipated.

                6           20.     Additionally, Defendant’s undersigned counsel recently provided notice that she is

                7    leaving Jackson Lewis and Defendant needs time to transition its file.

                8           21.     This Request is not for the purpose of delay and is made in good faith.

                9           STATEMENT OF DISCOVERY THAT HAS BEEN COMPLETED

              10            Plaintiff served the following disclosures:

              11            a.      Initial Disclosures on March 7, 2020;

              12            b.      First Supplemental Disclosures on March 17, 2020.

              13            c.      Second Supplemental Disclosures on October 9, 2020.

              14            Plaintiff served the following discovery requests:

              15            a.      First Set of Interrogatories on April 16, 2020.

              16            b.      First Set of Request for Production of Documents on April 16, 2020.

              17            c.      Supplemental Request for Production on March 29, 2021.

              18            d.      Supplemental Set of Plaintiff’s Supplemental Interrogatories on March 29, 2021.

              19            e.      Requests for Admission on April 2, 2021.

              20            Defendant served the following disclosures:

              21            a.      Initial Disclosures on March 5, 2020;

              22            b.      First Supplemental Disclosures on April 28, 2020.

              23            c.      Second Supplemental Disclosures on October 30, 2020.

              24            Plaintiff answered the Discovery Requests:

              25            a.      First Set of Interrogatories on October 9, 2020.

              26            b.      First Request for Production of Documents on October 9, 2020.

              27            Defendant served the following discovery requests:

              28            a.      First Set of Interrogatories on June 10, 2020.

JACKSON LEWIS P.C.
    LAS VEGAS                                                            3
                     Case 2:19-cv-01784-GMN-NJK Document 48 Filed 05/19/21 Page 4 of 5



                1           b.      First Set of Request for Production of Documents on June 10, 2020.

                2           Defendant served the following Responses to Discovery:

                3           a.      Responses to Interrogatories on October 30, 2020.

                4           b.      Responses to Requests for Production of Documents October 30, 2020.

                5           The parties jointly:

                6           a.      Had a “meet and confer” regarding Discovery responses on December 4, 2020.

                7           b.      Discusses the Protective Order on December 4, 2020.

                8           c.      Submitted the Protective Order on January 4, 2021.

                9           d.      The Court signed the Protective Order on January 4, 2021.

              10              STATEMENT OF DISCOVERY THAT REMAINS TO BE COMPLETED

              11            Defendant plans to conduct Plaintiff’s deposition and Plaintiff plans to depose out of state

              12     witnesses, Jeremy White and Megan Berg. The parties anticipate that thirty (30) days should be

              13     sufficient time to complete discovery and to avoid further request for extensions. For the above

              14     stated reasons, the parties request that the discovery deadline be extended thirty (30) days from

              15     June 9, 2021 to July 9, 2021.

              16                                          PROPOSED SCHEDULE

              17            The parties stipulate and agree that:

              18            1.      Discovery: The discovery period shall be extended thirty (30) days from June 9,

              19     2021 to July 09, 2021. The deadline to request an additional extension to the discovery period

              20     shall be June 18, 2021, twenty-one (21) days before the scheduled discovery cut-off.

              21            2.      Dispositive Motions: The parties shall have through and including August 09,

              22     2021, to file dispositive motions.

              23            3.      Pre-Trial Order: If no dispositive motions are filed, the Joint Pretrial Order shall

              24     be filed thirty (30) days after the date set for the filing of dispositive motions. Therefore, the Joint

              25     Pretrial order shall be filed no later than September 8, 2021. In the event dispositive motions are

              26     filed, the date for filing the Joint Pretrial Order shall be suspended until thirty (30) days after

              27     decision on the dispositive motions or by further order of the Court.

              28

JACKSON LEWIS P.C.
    LAS VEGAS                                                            4
                     Case 2:19-cv-01784-GMN-NJK Document 48 Filed 05/19/21 Page 5 of 5



                1             4.       A trial date has not yet been set in this matter, and no other deadlines are affected

                2    by this stipulation.

                3             5.       This stipulation and order is sought in good faith and not for the purpose of delay.

                4             Dated this 19th day of May, 2021.

                5     MULLINS & TRENCHAK, ATTORNEYS AT JACKSON LEWIS P.C.
                      LAW
                6

                7     /s/ Philip J. Trenchak                                  /s/ Lisa A. McClane
                      PHILIP J. TRENCHAK, ESQ.                                LISA A. MCCLANE, ESQ.
                8     Nevada State Bar No. 9924                               Nevada Bar No. 10139
                      VICTORIA C. MULLINS, ESQ.                               300 S. Fourth Street, Ste. 900
                9
                      Nevada State Bar No. 13546                              Las Vegas, Nevada 89101
              10      1614 S. Maryland Parkway
                      Las Vegas, Nevada 89104                                 Attorneys for Defendant
              11                                                              Pro-Vigil, Inc
                      Attorneys for Plaintiff
              12      Julius Czudar

              13

              14
                                                                    ORDER
              15
                                                                              IT IS SO ORDERED:
              16

              17

              18                                                              United States District Court Judge
                                                                              United States Magistrate Judge
              19
                                                                                      May 19, 2021
                                                                              Dated: _____________________________
              20

              21

              22
                     4826-3780-2726, v. 1
              23

              24

              25

              26

              27

              28

JACKSON LEWIS P.C.
    LAS VEGAS                                                             5
